Exhibit 10.5

 

COMMERCIAL PAPER

ISSUING AND PAYING AGENT AGREEMENT

(Book-Entry and Obligations

Using DTC Facilities

and Physical Notes)

 

THIS AGREEMENT (“Agreement”) dated as of April 21, 2005 (“Effective Date”), is
entered into by and between ENBRIDGE ENERGY PARTNERS, L.P., a Delaware limited
partnership (the “Issuer”) with offices at 1100 Louisiana, Suite 3300, Houston,
Texas, 77002 and DEUTSCHE BANK TRUST COMPANY AMERICAS (the “Bank”) with offices
at 60 Wall St, 27th Floor, New York, New York 10005.

 

Section 1.              Appointment

 

The Issuer requests and authorizes the Bank to act as agent for the Issuer in
connection with the issuance and payment of unsecured (a) book-entry obligations
(each an “Obligation” and collectively the “Obligations”) as evidenced by Master
Note Certificate(s) (the “Note Certificate(s)”) and (b) bearer short term
promissory notes of the Issuer (each a “Note” and collectively the “Notes”),
both (a) and (b) in the forms appended hereto in Exhibit A.  The Bank agrees to
act as such agent for the Issuer subject to the provisions of this Agreement
commencing on the Effective Date shown above.

 

Insofar as the context requires, all references herein to an Issuer’s
“Obligation” shall be deemed to include the Issuer’s Note, and all references
herein to an Issuer’s “Obligations” or “Book-entry Obligations” shall be deemed
to include the Issuer’s Notes.

 

Section 2.              Certificate Agreement

 

The Issuer acknowledges that the Bank has previously entered into a commercial
paper certificate agreement (as amended or otherwise modified and currently in
effect, the “Certificate Agreement”) which copy is appended hereto as Exhibit C,
with the Depository Trust Company (“DTC”), and the Issuer also acknowledges that
the continuation in effect of the Certificate Agreement is a necessary
prerequisite to the Bank’s providing services related to issuance of the
Obligations.  The Issuer understands and agrees that the Certificate Agreement
shall supplement the provisions of this Agreement and that the Issuer and the
provisions of this Agreement are subject to the provisions of the Certificate
Agreement.

 

Section 3.              Letter of Representations; Resolutions; Authorized
Officers

 

The Issuer will, prior to the Effective Date, deliver to the Bank an executed
Letter of Representations (the “Representations”), a copy of which is appended
hereto as Exhibit D. Further, the Issuer understands and agrees that such
Representations when executed by the Issuer, the Bank and DTC shall supplement
the provisions of this Agreement and that the Issuer, the Bank, and DTC shall be
bound by the provisions of the Representations.  The Bank and the Issuer agree
to comply with the relevant portions of DTC’s Commercial Paper Issuing and
Paying Agent Manual, and the DTC Same Day Settlement System Rules (collectively
the “DTC Rules”).

 

--------------------------------------------------------------------------------


 

The Issuer has delivered to the Bank (a) a certified copy of the resolutions
adopted by the Board of Directors of the Issuer concerning the issuance of
Obligations by the Issuer (the “Resolutions”), which copy is appended to
Exhibit B, and (b) a certification (the “Certificate of Incumbency”) containing
the name, title, and true signature of those officers of the Issuer authorized
by the Resolutions to take action with respect to the Obligations (the
“Authorized Officers”), which certification is set forth in Exhibit B.  The
Issuer agrees to provide the Bank with revised certified Resolutions and/or
Certificates of Incumbency when and as required by changes in authorization of
personnel.

 

Section 4.              Authorized Persons

 

The Issuer authorizes the Bank to accept and to execute Instructions, as defined
in and  given pursuant to Section 6 hereof by any one of the employees,
representatives and/or “Agents” (defined as sales agents or dealers authorized
by a separate agreement between the Issuer and its sales agents or dealers) of
the Issuer who are designated in a writing that is signed by the requisite
number of Authorized Officers.  Such designated employees or Agents shall be
hereinafter collectively referred to as “Authorized Persons”. The initial
written designation of Authorized Person(s) is set forth in Exhibit B.  The
Issuer agrees to provide the Bank with revised written designations in the form
of Exhibit B when and as required by changes in authorization or personnel.

 

Section 5.              Note Certificates

 

(X)          Book entry Obligations:

 

The Issuer will, prior to the Effective Date, deliver to the Bank a Note
Certificate evidencing Obligations issued, such Note Certificate bearing the
manual or facsimile signatures of the requisite number of Authorized Officers
and specifying the date of issuance, the full legal name of the Issuer, the name
of the state in which the Issuer is incorporated or formed (as applicable), and
the name of the Bank, acting as paying agent for the Issuer, in each case the
Note Certificate being registered in the name of Cede & Co., a nominee of DTC.

 

(Y)           Physical Notes and Signature Stamps:

 

For use as described in Section 7 hereof, the Issuer will, at its election,
(a) deliver to the Bank a supply of the Issuer’s sequentially numbered, blank
Notes bearing the manual or facsimile signatures of the requisite number of
Authorized Officers and having spaces to show the face or principal amount,
payee, date of issue, maturity date and amount of interest (if an interest
bearing Note), and/or (b) authorize the Bank to use the Bank’s commercial paper
universal note stock, which has spaces to show the face or principal amount,
payee, date of issue, maturity date, amount of interest (if an interest bearing
Note) and signature(s) of the Authorized Officers.  If the Issuer elects (b), or
if the Notes described in (a) do not bear such signature(s) when delivered to
the Bank, then the Issuer will, at its election, deliver to the Bank for each
signature required to be placed on the Notes either an electronic image of the
requisite signature or a stamp bearing the facsimile signature of an Authorized
Officer.

 

2

--------------------------------------------------------------------------------


 

(Z)           Book Entry Obligations, Physical Notes and Signature Stamps:

 

Any Obligation (as evidenced by the Note Certificate or Note bearing the manual
or authorized facsimile signature of an Authorized Officer) shall, upon the
Bank’s issuance of such Obligation on behalf of the Issuer, bind the Issuer
notwithstanding that such Authorized Officer shall have died or shall have
otherwise ceased to hold office on the date such Obligation is issued by the
Bank.  Furthermore, the Issuer agrees that the Bank shall have no duty or
responsibility to determine the genuineness of the facsimile and/or manual
signatures appearing on the Note Certificate(s), Notes or stamps but the
foregoing shall not excuse the Bank from examining, and the Bank shall examine,
its signature cards to determine that signers are authorized and their
signatures do not appear on their face to be incorrect or incomplete.

 

Section 6.              Instructions

 

The term “Instructions” shall mean a communication, purporting to be from an
Authorized Officer or Authorized Person, in the form of either (a) a written
notice including those transmitted through facsimile transmittal equipment;
(b) a telephone call; and/or (c) a transmission through an instruction and
reporting communication service (“Noteline Direct”) offered by the Bank pursuant
to Section 10 hereof, and the term “Timely Instructions” means Instructions that
are received by the Bank at the address specified in Section 15 prior to
1:00 p.m. New York time on the day on which such Instructions are to be
operative, which shall be a day the Bank is open for business.

 

If the Bank, at its option, acts upon Instructions transmitted after 1:00 p.m.
New York time on the day on which the Instructions are to be operative, the
Issuer understands and agrees that (a) such Instructions shall be acted upon, on
a best efforts basis, by the Bank pursuant to the custom and practice of the
commercial paper market, and (b) the Bank makes no representations or warranties
that the issuance and delivery of any Note or Obligation pursuant to Section 7
hereof shall be completed prior to the close of business on the issue date
specified in the Instructions.

 

Any Timely Instructions given by telephone shall be confirmed to the Bank in a
writing purporting to be from an Authorized Officer or Authorized Person prior
to 1:00 p.m. New York time on the day on which such Instructions are to be
operative.  In the absence of the Bank’s timely receipt of such written
confirmation or in the event the Bank acts upon Instructions received after
1:00 p.m. New York time on the day on which the Instructions are to be
operative, the Issuer understands and agrees that such Instructions given by
telephone or received after the aforementioned 1:00 p.m. New York time, as
understood by the Bank, shall be the true and controlling Instructions for all
purposes of this Agreement.

 

Notwithstanding anything to the contrary in this Section 6, the Issuer
acknowledges that the Bank may act upon the Instructions without any duty to
make any inquiry regarding the genuineness of such Instructions.

 

Section 7.              Issuance

 

(X)          Book Entry Obligations:

 

3

--------------------------------------------------------------------------------


 

The Bank’s sole duties in connection with the issuance of the Obligations when
the Issuer delivers the Note Certificate(s) to the Bank in the form described in
Section 5(X) herein, shall be as follows:

 

(a)           to hold Note Certificates in safekeeping;

 

(b)           to assign to each applicable Instruction received from the Issuer
a CUSIP number as specified in and in accordance with the CUSIP number
assignment received by the Bank from the Issuer;

 

(c)           to cause to deliver an Obligation on behalf of the Issuer upon
receipt of the related Instructions from the Issuer, or its designated agent(s),
as to the face or principal amount, net dollar amount, date of issue, maturity
date, interest rate (if any), and amount of interest due at maturity (if an
interest bearing Obligation), by way of data entry or data transfer to the DTC
Same Day Funds Settlement System (“SDFS”), and to receive from SDFS a
confirmation receipt that such delivery was effected; and

 

(d)           to credit the net proceeds of all deliveries of the Obligations to
the Issuer’s account with the Bank (Account No. 00-445-659) under advice to the
Issuer at the address specified in Section 15 hereof.

 

Y.            Physical Notes:

 

The Bank’s sole duties in connection with the issuance of the Notes if the
Issuer delivers a supply of the Issuer’s blank Notes to the Bank or uses the
Bank’s commercial paper universal note stock pursuant to Section 5(Y) hereof
shall be as follows:

 

(a)           to hold the blank Notes in safekeeping, pending receipt of the
Issuer’s Instructions;

 

(b)           to complete each Note pursuant to the applicable Instructions as
to the face or principal amount, net dollar amount, payee (which shall be
“BEARER” unless otherwise specified in the Instructions), date of issue,
maturity date, interest rate (if any) and amount of interest due at maturity (if
an interest bearing Note);

 

(c)           to cause a duly authorized officer or duly authorized employee of
the Bank to countersign each Note for purposes of authentication of the Note
only;

 

(d)           to deliver the Notes in accordance with the related Instructions
(i) by hand, against receipt for payment or (ii) as otherwise provided in the
related Instructions; and

 

(e)           to credit the net proceeds of all deliveries of Notes to the
Issuer’s account with the Bank (Account No. 00-445-659) under advice to the
Issuer at the address specified in Section 15 hereof.

 

The Bank’s additional duties in connection with the issuance of the Notes when
the Issuer delivers facsimile signature stamps to the Bank pursuant to
Section 5(Y) hereof shall be as follows:

 

4

--------------------------------------------------------------------------------


 

(f)            to hold the facsimile signature stamps delivered pursuant to
Section 5(Y) hereof in safekeeping pending receipt of the Issuer’s Instructions;
and

 

(g)           to apply the facsimile signature stamp(s) to the Notes pursuant to
the Instructions.

 

Z.            Book Entry Obligations and Physical Notes:

 

The Issuer acknowledges that pursuant to the custom and practice of the
commercial paper market, the delivery or mailing of an Obligation against
payment of the net amount of the Obligation (i.e., the principal amount of the
Obligation less the discount specified in the Instructions or the principal
amount of an interest bearing Obligation) and the actual receipt of payment
thereof are not simultaneous transactions.

 

Therefore, whenever the Instructions direct the Bank to deliver any Obligation
against payment, the Bank is authorized to and will deliver such Obligation to
the party specified in the Instructions and hold as receipt a confirmation copy
generated by SDFS (in the case of Book Entry transactions), or (a) the receipt
of the party specified in the Instructions or (b) the United States Post
Office’s registered mail (both (a) and (b) in the case of physical Notes) in
lieu of immediate payment by the purchaser of the Obligation (the “Purchaser”). 
The Issuer also acknowledges that pursuant to the custom and practice of the
commercial paper market, the Purchaser is obligated to settle in immediately
available funds at or before the close of business on the Issue Date specified
on the Obligation.  The Issuer understands and agrees that whenever the Bank
delivers an Obligation against receipt of funds as set forth above, the Issuer
and not the Bank shall bear the risk of the Purchaser’s failure to remit the net
amount of the Obligation purchased, and of the loss or theft of Notes after such
Notes are placed in the United States mail.

 

The Bank shall have no duty or responsibility to make any transfer of the
proceeds of the sale of the Issuer’s Obligations, or to advance any monies or
effect any credit with respect to such proceeds or transfers unless and until
the Bank has actually received the proceeds of the sale of the Obligations. 
Upon such receipt, the Bank shall immediately credit the Issuer’s account with
the Bank (Account No. 00-445-659) with such proceeds unless at the time of such
crediting, the Issuer has advised the Bank, in writing, that the receipt of such
proceeds is subject to reversal or cancellation.  If the Bank, at its sole
option, effects any such transfer that results in an overdraft in any account of
the Issuer, the amount of such overdraft shall be considered as a loan to the
Issuer, and the Issuer agrees to pay the Bank on demand the amount of such loan
together with interest thereon at the rate customarily charged by the Bank on
similar loans.

 

Section 8.              Payment

 

Bank’s sole duties in connection with payment of the Obligations shall be, upon
presentment at maturity of an issued Obligation, to pay the principal amount of
a discounted Obligation or principal plus interest of an interest-at-maturity
Obligation  to the party appearing to be entitled thereto, and to debit the
Issuer’s account with the Bank (Account No. 00-445-659) for such amount under
advice to the Issuer at the address specified in Section 15 hereof.

 

5

--------------------------------------------------------------------------------


 

The Bank shall have no obligation to pay, at maturity, the amount referred to in
this Section 8 unless sufficient funds have been received by the Bank in
collected funds.  If the Bank, at its sole option, makes any such payment that
results in an overdraft in any account of the Issuer, the amount of such
overdraft shall be considered a loan to the Issuer, and the Issuer agrees to pay
the Bank on demand the amount of such loan together with interest thereon at the
rate customarily charged by the Bank on similar loans.

 

Section 9.              United States Dollars

 

The Issuer agrees that the Obligations issued or presented hereunder shall be
denominated in United States dollars.  The Issuer further agrees that payment of
any and all amounts due pursuant to the provisions of this Agreement shall be
made solely in United States dollars.

 

Section 10.            Noteline Direct

 

The Issuer is granted a personal, non-transferable and non-exclusive right to
use the instruction and reporting communication service Noteline Direct to
transmit through the Noteline Direct system Instructions made pursuant to
Section 6 hereof. The Issuer may, by separate agreement between the Issuer and
one or more of its Agents, authorize the Agent (in each case other than the
Bank) to directly access Noteline Direct for the purposes of transmitting
Instructions to the Bank or obtaining reports with respect to the Obligations.

 

The Issuer acknowledges that (a) some or all of the services utilized in
connection with Noteline Direct are furnished by Financial Sciences Corporation
(“FSC”), (b) Noteline Direct is provided to the Issuer “AS IS” without
warranties or representations of any kind whatsoever by FSC or the Bank, and
(c) Noteline Direct is proprietary and confidential property disclosed to the
Issuer in confidence and only on the terms and conditions and for purposes set
forth in this Agreement.

 

By this Agreement, the Issuer acquires no title, ownership or sublicensing
rights whatsoever in Noteline Direct or in any trade secret, trademark,
copyright or patent of the Bank or FSC now or to become applicable to Noteline
Direct.  The Issuer may not transfer, sublicense, assign, rent, lease, convey,
modify, translate, convert to a programming language, decompile, disassemble,
recirculate, republish or redistribute Noteline Direct for any purpose without
the prior written consent of the Bank and, where necessary FSC.

 

In the event (a) any action is taken or threatened which may result in a
disclosure or transfer of Noteline Direct or any part thereof, other than as
authorized by this Agreement, or (b) the use of any trademark, trade name,
service mark, service name, copyright or patent of the Bank or FSC by the Issuer
amounts to unfair competition, or otherwise constitutes a possible violation of
any kind, then the Bank and/or FSC shall have the right to take any and all
action deemed necessary to protect their  rights in Noteline Direct, and to
avoid the substantial and irreparable damage which would result from such
disclosure, transfer or use, including the immediate termination of the Issuer’s
right to use Noteline Direct.

 

To permit the use of Noteline Direct to issue Instructions and/or obtain reports
with respect to the Obligations, the Bank will supply the Issuer with an
identification number and initial passwords.  From time to time thereafter, the
Issuer may change its passwords directly through Noteline.  Direct.  The Issuer
will keep all information relating to its identification number and passwords

 

6

--------------------------------------------------------------------------------


 

strictly confidential and will be responsible for the maintenance of adequate
security over its customer identification number and passwords. For security
purposes, the Issuer should change its passwords frequently (at least once a
year).

 

Instructions transmitted over Noteline Direct and received by the Bank pursuant
to Section 6 hereof accompanied by the Issuer’s identification number and the
passwords, shall be deemed conclusive evidence that such Instructions are
correct and complete and that the issuance or redemption of the Obligation(s)
directed thereby has been duly authorized by the Issuer.

 

Section 11.            Representations and Warranties of the Issuer

 

The Issuer represents and warrants as follows:

 

(a)           This Agreement and the Obligations have been duly authorized,  and
this Agreement when executed and delivered and the Obligations when issued in
accordance with the applicable Instructions, will be valid and binding
obligations of the Issuer, enforceable against the Issuer in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other laws of general applicability relating to
or affecting creditors’ rights and to general equity principles;

 

(b)           This Agreement and the consummation of the transactions herein
contemplated will not (i) result in a breach of any of the terms or provisions
of, or constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument for money borrowed to which the
Issuer is a party or by which the Issuer is bound or to which any of the
property or assets of the Issuer is subject, or (ii) result in any violation of
(x) the provisions of the Certificate of Limited Partnership or the Limited
Partnership Agreement of the Issuer or (y) to the best knowledge of the Issuer,
any statute applicable to it or any order, rule or regulation of any court or
government agency or body having jurisdiction over the Issuer or any of its
properties, in any manner which, in the case of clauses (i) and (ii) (y), would
have a material adverse effect on the business of the Issuer and its
subsidiaries taken as a whole;

 

(c)           No consent, approval, authorization or order of, or registration
or qualification with, any court or governmental agency or body having
jurisdiction over the Issuer or any of its properties is required to be obtained
or made by the Issuer by any material applicable statutory law or regulation for
it to issue and sale of the Obligations, except such as have been, or will have
been obtained prior to the issue and sale of the Obligations, and such consents,
approvals, authorizations, registrations or qualifications as may be required
under “blue sky” or state securities laws or insurance laws in connection with
the issue and sale of the Obligations by the Issuer; and

 

(d)           Each Obligation issued under this Agreement will be exempt from
registration under the Securities Act of 1933, as amended. Each Instruction by
the Issuer to issue Obligations under this Agreement shall be deemed a
representation and warranty by the Issuer as of the date thereof that the
representations and warranties herein are true and correct as if made on and as
of such date, except to the extent that such representations and warranties
specifically refer to a different date, in which case they shall be true and
correct as of such date.

 

7

--------------------------------------------------------------------------------


 

Section 12.            Compensation

 

The Issuer agrees to pay such compensation for the Bank’s issuing and paying
agent services pursuant to this Agreement in accordance with the Bank’s
schedule of fees, as amended from time to time, that has been accepted and
agreed to by the Issuer.

 

Section 13.            Indemnification

 

The Issuer agrees that the Bank shall not be liable for any losses, damages,
liabilities or costs suffered or incurred by the Issuer as a result of (a) the
Bank’s having executed Instructions, (b) the Bank’s improperly executing or
failing to execute any Instructions because of unclear Instructions, failure of
communications media or any other circumstances beyond the Bank’s control,
(c) the actions or inactions of DTC, any Agent or any broker, dealer, consignee
or agent not selected by the Bank, or (d) any other acts or omissions of the
Bank (or of any of its agents or correspondents) relating to this Agreement or
the transactions or activities contemplated hereby except to the extent, if any,
that such other acts or omissions constitute gross negligence, willful
misconduct, any breach of this Agreement or violation of law by the Bank.  The
Issuer, in the absence of gross negligence, willful misconduct, any breach of
this Agreement or violation of law by the Bank, agrees to indemnify the Bank and
hold it harmless from and against (a) any and all actions, claims (groundless or
otherwise), suits, losses, fines and penalties arising out of the Bank’s having
executed any Instructions or otherwise having performed any of its obligations
hereunder and (b) any damages, costs, expenses (including reasonable legal fees
and disbursements), losses or liabilities relating to any such actions, claims,
suits, losses fines or penalties or to any breach of this Agreement by the
Issuer.  In no event shall the Bank be liable for special, indirect or
consequential damages.  This Section 13, Indemnification, shall survive any
termination of this Agreement and the issuance and payment of any Note(s).

 

14.          Termination

 

Either the Bank or the Issuer may terminate this Agreement at any time by not
less than ten (10) days’ prior written notice to the other.  No such termination
shall affect the rights and obligations of the Issuer and the Bank which have
accrued under this Agreement prior to termination.

 

15.          Addresses

 

Instructions hereunder, as herein provided, shall be (a) mailed, (b) telephoned,
(c) transmitted by facsimile device, and/or (d) transmitted via Noteline Direct
to the Bank at the address, telephone number, and/or facsimile number specified
below and shall be deemed delivered upon actual receipt by the Bank’s Commercial
Paper Issuance Operations at the address, telephone number, and/or facsimile
number specified below.

 

Deutsche Bank Trust Company Americas

Trust & Securities Services

60 Wall St – 27th Floor

New York, NY 10005

Attention: Money Market Instruments Operations

Telephone:    (212) 250-7539 / 2972

Facsimile:       (212) 797-8616

 

8

--------------------------------------------------------------------------------


 

All notices, requests, demands and other communications hereunder (excluding
Instructions) shall be in writing and shall be deemed to have been duly given
(a) upon delivery by hand (against receipt), or (b) by United States Post Office
registered  mail (against receipt) or by regular mail (upon receipt) to the
party and at the address set forth below or at such other address as either
party may designate by written notice:

 

(a)           Enbridge Energy Partners, L.P.

1100 Louisiana, Suite 3300

Houston, Texas  77002

Attention:  Dave Wudrick, Manager, Cash Management and Banking

 

with contemporaneous copy to:

 

(b)           Enbridge Energy Partners, L.P.

#3000, 425  - 1st St. SW

Calgary, Alberta

Canada T2P 3L8

Attention:  Dave Wudrick, Manager, Cash Management and Banking

Telephone:  (403) 231-5917

Facsimile:  (403) 231-4848

 

(c)           Deutsche Bank Trust Company Americas

Trust & Securities Services

60 Wall St. – 27th Floor

New York, NY 10005

Attention: Money Market Instruments Operations

Telephone:            (212) 250-7539 / 2972

Facsimile:               (212) 797-8616

 

16.          Miscellaneous

 

(a)           This Agreement shall be governed by and interpreted in accordance
with the laws of the State of New York and as applicable, operating circulars of
the Federal Reserve Bank, federal laws and regulations as amended, New York
Clearing House rules, the DTC Rules, and general commercial bank practices
applicable to commercial paper issuance and payment, funds transfer and related
activities.

 

(b)           This Agreement may not be assigned by the Issuer and may not be
modified, or amended or supplemented except by a writing or writings duly
executed by the duly authorized representatives of the Issuer and the Bank.

 

(c)           This Agreement contains the entire understanding and agreement
between the parties with respect to the subject matter hereof.  All prior
agreements, understandings, representations, statements, promises, inducements,
negotiations, and undertakings and all existing contracts previously executed
between said parties with respect to said subject matter are superseded hereby.

 

9

--------------------------------------------------------------------------------


 

(d)           With respect to all references herein to nouns, insofar as the
context requires, the singular form shall be deemed to include the plural, and
the plural form shall be deemed to include the singular.

 

(e)           In no event shall the Bank be liable for any failure or delay in
the performance of its obligations hereunder because circumstances beyond the
Bank control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action,
including any laws, ordinances, regulations or the like which restrict or
prohibit the providing of the services contemplated by this Agreement.

 

(f)            The Bank shall incur no liability in acting upon telephonic,
facsimile or other electronic instructions which the Bank believes in good faith
to have been given by an authorized person, including but not limited to
Instructions received in connection with the issuance of Obligations.  In
addition, in the event that the Issuer or an Agent currently or in the future
utilizes a trading system that produces issuance instructions that do not
include signatures or initials, the Bank may conclusively rely upon such
instructions absent such signatures or initials.

 

Agreed to and Accepted by:

 

 

 

 

 

Deutsche Bank Trust Company Americas

Enbridge Energy Partners, L.P.

 

 

 

 

By:

Enbridge Energy Management, L.L.C., as

 

 

delegate of Enbridge Energy Company, Inc., its
General Partner

Authorized Officer’s Signature

 

 

 

 

 

Authorized Officer’s Signature

Name:

 

 

 

Title:

 

 

Name:

 

 

Date:

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

 

Authorized Officer’s Signature

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

10

--------------------------------------------------------------------------------


 

List of Exhibits

 

Exhibit A:

 

DTC Master Note & Universal Note

Exhibit B:

 

Omnibus Certificate of the Issuer as to Board Resolutions, Incumbency and
Signature Specimen, Authorized Officers and Authorized Persons

Exhibit C:

 

DTC Certificate Agreement

Exhibit D:

 

DTC Letter of Representations

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

DTC MASTER NOTE AND UNIVERSAL NOTE

 

--------------------------------------------------------------------------------


 

Exhibit B

 

OMNIBUS CERTIFICATE

 

ENBRIDGE ENERGY PARTNERS, L.P.

 

--------------------------------------------------------------------------------


 

Exhibit C

 

DTC CERTIFICATE AGREEMENT

 

--------------------------------------------------------------------------------


 

Exhibit D

 

DTC LETTER OF REPRESENTATIONS

 

--------------------------------------------------------------------------------